Citation Nr: 1328178	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-20 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to additional educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992 and from May 1993 to June 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which notified the Veteran that he was entitled to receive 100 percent of the full-time benefits payable under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) for one month and six days (i.e., the time of entitlement remaining under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his August 2012 VA Form 9, the Veteran indicated that he wished to have a Central Office hearing in Washington, DC.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2012).  A Central Office hearing was scheduled for September 2013.

However, in August 2013, the Veteran submitted a written request to change the scheduled Central Office hearing to a videoconference hearing at his local RO (which he stated is now in Denver, Colorado).

A videoconference hearing must now be scheduled.  The Veteran and his representative (if he chooses to appoint one) are to be notified by letter of the date, time, and place of that hearing.





Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  The Veteran and his representative (if he chooses to appoint one) are to be notified by letter of the date, time, and place of that hearing.  Once the hearing is conducted, or in the event that the Veteran cancels the hearing or fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

